EXHIBIT 10.5

 

FORM OF VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of August 5, 2005 (this “Agreement”), by and among
Modtech Holdings, Inc., a Delaware corporation (the “Company”), and
                     (the “Stockholder”).

 

WHEREAS, the Company and Amphora Limited (the “Investor) entered into a
Securities Purchase Agreement, dated as of December 30, 2004 (the “Existing
Securities Purchase Agreement”), pursuant to which, among other things, the
Company issued and sold to the Investor and the Investor agreed to purchase (i)
$25,000,000 in principal amount of senior secured convertible notes of the
Company (the “Notes”), which Notes are convertible into the Company’s common
stock, $.01 par value per share (the “Common Stock”) and (ii) warrants to
purchase shares of Common Stock;

 

WHEREAS, the Company, the Investor and certain other parties are entering into a
new Securities Purchase Agreement, dated as of the date hereof (the “Securities
Purchase Agreement”), pursuant to which, among other things, the Company shall
issue and sell to the Investor and the Investor agrees to purchase (i) shares of
Common Stock and (ii) warrants to purchase shares of Common Stock;

 

WHEREAS, as a condition to the willingness of the Investor to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Investor has required that the
Stockholder agree, and in order to induce the Investor to enter into the
Securities Purchase Agreement, the Stockholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholder and any other securities, if any, which
Stockholder is currently entitled to vote, or after the date hereof becomes
entitled to vote, at any meeting of the stockholders of the Company (the “Other
Securities”);

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

VOTING AGREEMENT OF THE STOCKHOLDER

 

SECTION 1.01. Voting Agreement. The Stockholder hereby agrees that at any
meeting of the stockholders of the Company, however called, and in any action by
written consent of the Company’s stockholders, the Stockholder shall vote the
Common Stock and the Other Securities: (a) in favor of the Stockholder Approval
(as defined in the Existing Securities Purchase Agreement) as described in
Section 4(v) of the Existing Securities Purchase Agreement, which Stockholder
Approval relates to the Transaction; and (b) against any proposal or any other
corporate action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Transaction Documents (as defined in the Existing Securities Purchase
Agreement) or which could result in any of the conditions to the Company’s
obligations under the Transaction Documents not being fulfilled. The Stockholder
acknowledges receipt and review of a copy of

 

VOTING AGREEMENT

  1    



--------------------------------------------------------------------------------

the Existing Securities Purchase Agreement and the other Transaction Documents.
The obligations of the Stockholder under this Section 1.01 shall terminate
immediately following the occurrence of the Stockholder Approval of the
Transaction or, subject to the survival of Section 1.01(a) pursuant to Section
3.02 below, 90 days after the execution of this Agreement, whichever occurs
first.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to the Company as follows:

 

SECTION 2.01. Authority Relative to this Agreement. The Stockholder, if an
individual, has the capacity, and if not an individual, has all the necessary
power and authority to execute and deliver this Agreement, to perform his
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Stockholder and
constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.

 

SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
the Stockholder does not, and the performance of this Agreement by the
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Stockholder or by which the Common Stock or the Other Securities owned by
the Stockholder are bound or affected or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Stock or the Other Securities owned by the
Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Stockholder is a party or by which the Stockholder or the Common
Stock or Other Securities owned by the Stockholder is bound.

 

(b) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Stockholder.

 

SECTION 2.03. Title to the Stock. As of the date hereof, the Stockholder is the
owner of              shares of Common Stock, entitled to vote, without
restriction, on all matters brought before holders of capital stock of the
Company. Such Common Stock is all the securities of the Company owned, either of
record or beneficially, by the Stockholder. The Stockholder has not appointed or
granted any proxy inconsistent with this Agreement, which appointment or grant
is still effective, with respect to the Common Stock or Other Securities owned
by the Stockholder.

 

VOTING AGREEMENT

  2    



--------------------------------------------------------------------------------

ARTICLE III

 

COVENANTS

 

SECTION 3.01 Restrictions on Sale. Until the earlier of (i) Stockholder Approval
(as defined in the Existing Securities Purchase Agreement) and (ii) the 90th day
following the execution of this Agreement, the Stockholder hereby covenants and
agrees that the Stockholder shall not offer or agree to sell, transfer, tender,
assign or otherwise dispose of the Common Stock or Other Securities, directly or
indirectly, or initiate, solicit or encourage any person to take actions which
could reasonably be expected to lead to the occurrence of any of the foregoing;
provided, however, that the Stockholder shall be permitted to sell, transfer,
tender, assign or otherwise dispose of up to an aggregate of forty percent (40%)
of the Common Stock and Other Securities held by the Stockholder.

 

SECTION 3.02 Secondary Voting Obligations. If Stockholder Approval (as defined
in the Existing Securities Purchase Agreement) of the Transaction has not been
obtained by the 90th day following the execution of this Agreement, the
Stockholder hereby agrees to be bound by Section 1.01(a) on a continuous basis
until such time, if ever, as the Company obtains Stockholder Approval of the
Transaction, it being understood that there shall be no restriction imposed by
this Agreement on such Stockholder’s ability to sell, transfer, tender, assign
or otherwise dispose of any Common Stock or Other Securities except as
specifically provided in Section 3.01.

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.01. Further Assurances. The Stockholder shall execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

 

SECTION 4.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that Investor shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity. Investor shall be entitled to its reasonable
attorneys’ fees in any action brought to enforce this Agreement in which it is
the prevailing party.

 

SECTION 4.03. Entire Agreement. This Agreement constitutes the entire agreement
among the Company and the Stockholder with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
among the Company and the Stockholder with respect to the subject matter hereof.

 

SECTION 4.04. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

 

SECTION 4.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so

 

VOTING AGREEMENT

  3    



--------------------------------------------------------------------------------

long as the economic or legal substance of this Agreement is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

 

SECTION 4.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The parties hereby submit to the
non-exclusive jurisdiction of the Supreme Court of the State of New York or the
United States District Court for the Southern District of New York located in
New York County, New York. The parties consent to the jurisdiction and venue of
the foregoing courts and consent that any process or notice of motion or other
application to any of said courts or a judge thereof may be served inside or
outside the State of New York or the Southern District of New York by registered
mail, return receipt requested, directed to the party being served at its
address set forth on the signature ages to this Agreement (and service so made
shall be deemed complete three (3) days after the same has been posted as
aforesaid) or by personal service or in such other manner as may be permissible
under the rules of said courts. Each of the Company and the Stockholder
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit,
action, or proceeding brought in such a court and any claim that suit, action,
or proceeding has been brought in an inconvenient forum. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

SECTION 4.07. Third-Party Beneficiaries. The Investor shall be an intended third
party beneficiary of this Agreement to the same extent as if it were a party
hereto, and shall be entitled to enforce the provisions hereof.

 

SECTION 4.08. Termination. This Agreement shall terminate immediately following
the occurrence of the Stockholder Approval or upon the mutual consent of the
Stockholder and the Investor.

 

VOTING AGREEMENT

  4    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Stockholder and the Company has duly executed this
Agreement.

 

THE COMPANY:

MODTECH HOLDINGS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

Address:

Modtech Holdings, Inc.

2830 Barrett Avenue

Perris, California 92751

Telephone:

   

Facsimile: 951-943-9814

Attention: President

STOCKHOLDER:

--------------------------------------------------------------------------------

 

VOTING AGREEMENT

  5    